Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7-9, 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an analog-to-digital converter (ADC) that comprises an input circuit configured to receive a first analog signal output from a first sensor or a second analog signal output from a second sensor according to an operation mode and a bit stream, a filter configured to filter an output signal from the input circuit; a quantization circuit configured to generate the bit stream from an output signal of the filter, a digital circuit configured to generate a first digital signal corresponding to the first analog signal or a second digital signal corresponding to the second analog signal by filtering the bit stream, the operation mode includes a first mode selecting the first sensor and a second mode selecting the second sensor, the digital circuit refers to the second digital signal generated during the second mode to generate the first digital signal during the first mode, however, the prior art fails to each the first input circuit comprises a first input circuit configured to generate an output signal according to the first analog signal and the bit stream in the first mode, a second input circuit configured to generate an output signal according to the second analog signal and the bit stream in the second mode, a first digital-to-analog converter (DAC) configured to convert the bit stream into a first feedback analog signal and a first operation circuit configured to perform an operation on the first analog signal and the first feedback analog signal; the prior art does not also . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845